 


110 HR 351 IH: To establish the Independent Commission on the 2004 Coup d’Etat in the Republic of Haiti.
U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 351 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2007 
Ms. Lee introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To establish the Independent Commission on the 2004 Coup d’Etat in the Republic of Haiti. 
 
 
1.Establishment of commissionThere is established in the legislative branch the Independent Commission on the 2004 Coup d’État in the Republic of Haiti (in this Act referred to as the Commission).
2.Duties
(a)DutiesThe Commission shall examine and evaluate the role of the United States Government in the February 2004 coup d’état in the Republic of Haiti. In carrying out the preceding sentence, the Commission shall examine and evaluate the following:
(1)The extent to which the United States Government impeded the democratic process in Haiti, including the extent to which actions and policies of the United States Government contributed to the overthrow of the democratically-elected Government of Haiti.
(2)The circumstances under which Haitian President Jean-Bertrand Aristide resigned his office and went into exile in the Central African Republic, including the role of the United States Government in such resignation and exile.
(3)In the events leading up to the coup d’état, the extent to which the United States Government fulfilled its obligations under article 17 of the Organization of American States (OAS) Inter-American Democratic Charter requiring that each OAS member country come to the aid of another OAS government under attack.
(4)The extent to which the United States Government impeded efforts by the international community, particularly efforts by Caribbean Community (CARICOM) countries, to prevent the overthrow of the democratically-elected Government of Haiti.
(5)The role of the United States Government in influencing decisions regarding Haiti at the United Nations Security Council and in discussions between Haiti and other countries that were willing to assist in the preservation of the democratically-elected Government of Haiti by sending security forces to Haiti.
(6)The extent to which United States assistance was provided or United States personnel were used to support, directly or indirectly, the forces opposed to the government of President Aristide, including the extent to which United States bilateral assistance was channeled through nongovernmental organizations that were directly or indirectly associated with political groups actively involved in fomenting hostilities or violence toward the government of President Aristide.
(7)The involvement of the Central Intelligence Agency, directly or indirectly, in operations that contributed to the overthrow of the democratically-elected Government of Haiti.
(8)The impact of the International Republican Institute, the National Democratic Institute for International Affairs, and other organizations funded by the United States Agency for International Development on the political process in Haiti.
(9)The political and economic impact on Haiti of the decision by the United States Government to discontinue all United States bilateral assistance to Haiti and United States efforts to block loans and support for Haiti from international financial institutions.
(10)The broader implications for Haiti and the Caribbean region of the events culminating in the coup d'état.
(b)Scope of DutiesIn carrying out the duties described in subsection (a), the Commission may examine the actions and representations of the current Administration as well as prior Administrations.
3.Composition of Commission
(a)MembersThe Commission shall be composed of 10 members, of whom—
(1)3 members shall be appointed by the majority leader of the Senate;
(2)2 members shall be appointed by the Speaker of the House of Representatives;
(3)2 members shall be appointed by the minority leader of the Senate; and
(4)3 members shall be appointed by the minority leader of the House of Representatives.
(b)Qualification requirement; deadline for appointment; meetings
(1)Nongovernmental appointeesAn individual appointed to the Commission may not be an officer or employee of the Federal Government or any State or local government.
(2)Deadline for appointmentAll members of the Commission shall be appointed not later than 45 days after the date of the enactment of this Act.
(3)MeetingsThe Commission shall meet at the call of the Chairperson or a majority of its members.
(c)Chairperson; vice chairpersonThe Chairperson and Vice Chairperson of the Commission shall be elected by the members of the Commission.
(d)Quorum; vacancies6 members of the Commission shall constitute a quorum. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made.
4.Powers of Commission
(a)Hearings and sessions
(1)In generalThe Commission shall, for the purpose of carrying out this Act, hold public hearings and meetings to the extent appropriate, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate.
(2)Additional requirements
(A)Public hearingsAny public hearings of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order.
(B)Public versions of reportsThe Commission shall release public versions of the reports required under section 8.
(b)Subpoena power
(1)In generalThe Commission may issue a subpoena to require the attendance and testimony of witnesses and the production of evidence relating to any matter under investigation by the Commission.
(2)Failure to obey an order or subpoenaIf a person refuses to obey a subpoena issued under paragraph (1), the Commission may apply to a United States district court for an order requiring that person to appear before the Commission to give testimony, produce evidence, or both, relating to the matter under investigation. The application may be made within the judicial district where the hearing is conducted or where that person is found, resides, or transacts business. Any failure to obey the order of the court may be punished by the court as civil contempt.
(3)Service of subpoenasThe subpoenas of the Commission shall be served in the manner provided for subpoenas issued by a United States district court under the Federal Rules of Civil Procedure for the United States district courts.
(c)Contract authorityThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties of this Act.
(d)Information from Federal agenciesThe Commission may secure directly from any Federal department or agency information necessary to enable it to carry out this Act. Upon request of the Chairperson of the Commission, the head of that department or agency shall provide that information to the Commission.
(e)Assistance from Federal agencies
(1)General Services AdministrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission’s duties.
(2)Other departments and agenciesIn addition to the assistance described in paragraph (1), departments and agencies of the United States may provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law.
(f)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.
(g)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States.
5.Staff of Commission
(a)Appointment and compensationThe Chairperson of the Commission, in consultation with the Vice Chairperson of the Commission, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its duties, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such Act relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.
(b)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.
(c)Consultant servicesThe Commission is authorized to procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.
6.Compensation and travel expenses
(a)CompensationEach member of the Commission may be compensated at a rate not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission.
(b)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703 of title 5, United States Code.
7.Security clearances for Commission members and staff
(a)In generalSubject to subsection (b), the appropriate Federal agencies or departments shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements.
(b)ExceptionNo person shall be provided with access to classified information under this Act without the appropriate required security clearance access.
8.Reports of Commission; termination
(a)Interim reportsThe Commission may submit to Congress and the President interim reports containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.
(b)Final reportNot later than 18 months after the date of the enactment of this Act, the Commission shall submit to Congress and the President a final report containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.
(c)Form of reportEach report prepared under this section shall be submitted in unclassified form, but may contain a classified annex.
9.Termination
(a)In generalThe Commission, and all the authorities of this Act, shall terminate 60 days after the date on which the final report is submitted under section 8(b).
(b)Administrative activities before terminationThe Commission may use the 60-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports and disseminating the final report.
10.Authorization of appropriations
(a)In generalThere is authorized to be appropriated to carry out this Act $5,000,000 for fiscal year 2008. 
(b)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under subsection (a) are authorized to remain available until the date on which the Commission terminates pursuant to section 9(a). 
 
